Citation Nr: 0534432	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  03-34 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
degenerative joint disease, cervical spine, currently rated 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from August 1950 to 
August 1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Newark, New Jersey 
Regional Office (RO).  In March 2004, the veteran appeared at 
a hearing conducted by a Veterans Law Judge sitting at the 
Newark RO.  A transcript of the veteran's testimony is 
associated with the claims file. 

In February 2005, this case was remanded.  In October 2005, 
the case was returned to the Board by the Philadelphia, 
Pennsylvania Regional Office and Insurance Center.

The appeal is again remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

As noted above, in March 2004, the veteran appeared before a 
Veterans Law Judge at the RO.  As that Judge has since 
retired in October 2005, the veteran was offered an 
opportunity to present his testimony before a different 
Judge.  In November 2005, he requested a new travel board 
hearing.  

Accordingly, this case is REMANDED for the following action:

The veteran should be scheduled for a 
travel board hearing in order to permit 
his testimony before a Veterans Law 
Judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

